*656Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Buterra Williams, a federal pretrial detainee, filed a document in this court styled as petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (2006), and a motion to stay execution of the district court’s order for a psychiatric evaluation to determine Williams’ competence and sanity. In the petition, Williams seeks an order reversing the district court’s order and prohibiting his transfer to the designated facility for the evaluation. Upon review, we conclude that Williams is not entitled to the relief sought.
We review the district court’s finding of reasonable cause to order a competency evaluation- and hearing under 18 U.S.C. § 4241 (2006) for an abuse of discretion. United States v. Mason, 52 F.3d 1286, 1289 (4th Cir.1995). Our review of the record leads us to conclude that the court did not abuse its discretion in granting the Government’s motion and ordering an evaluation of Williams.
Accordingly, we deny Williams’ motion to stay execution of the district court’s order and deny his § 2241 petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.